 Case: 1:20-cv-00187-NCC Doc. #: 16 Filed: 01/04/21 Page: 1 of 1 PageID #: 67



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

DARION GIPSON,                                  )
                                                )
               Plaintiff,                       )
                                                )
       V.                                       )           No. 1:20-cv-00187-NCC
                                                )
STEPHEN N. LIMBAUGH, JR., et al.,               )
                                                )
               Defendants.                      )

                               MEMORANDUM AND ORDER

       This matter comes before the Court on a document filed by plaintiff Darion Gipson that

has been construed as a motion to appoint counsel. (Docket No. 15). In the motion, plaintiff states

that he needs representation because his rights under the Fourteenth Amendment were violated.

However, on September 23, 2020, the Court dismissed plaintiffs complaint without prejudice

pursuant to 28 U.S.C. § 1915(e)(2)(B). (Docket No. 11). As such, the Court will deny plaintiffs

motion for appointment of counsel as moot.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs motion for appointment of counsel (Docket

No. 15) is DENIED AS MOOT.

       IT IS HEREBY ORDERED that an appeal from the denial of this motion would not be

taken in good faith.

       Dated this   _0day     o f ~ , 2021.



                                                    ~~
                                                     RONNIE L. WHITE
                                                     UNITED STATES DISTRICT JUDGE
